BRADLEY, Circuit Justice.
It is contended on behalf of the complainant, that this plea cannot avail the defendant, however well sustained by proof; that the assignee, as soon as he was appointed, became entitled to the property, aud no subsequent conveyance of it by Echols could give a title as against the assignee. I cannot yield to this suggestion. An assignee has no better right than any judgment creditor would have, to take the property out of the hands of a bona fide purchaser without notice. The real question is, was Harrell a bona fide purchaser without notice? The court then went into an elaborate examination of the evidence on this point, and reached the conclusion that the facts known to Harrell were sufficient to put him on notice of the fraudulent character of the title of Echols. A decree was therefore rendered for complainant.